*916OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), order affirmed, with costs. We agree that plaintiff was not a third-party beneficiary of the agreement between C.G.M. Check Cashing Corporation and Holmes Protection, Inc., for provision of a burglar alarm system. Nor can it be said as a matter of law that negligence, if any, on defendant’s part was the proximate cause of the injuries suffered.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.